Citation Nr: 1824779	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for right ear hearing loss.

4.  Entitlement to an increased rating for metallic fragments in chest, with injury to Muscle Group XIX, currently evaluated at 10 percent.


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1969 to November 1973.  He passed away in February 2016; the appellant is his surviving spouse.  The Veteran's surviving spouse requested to be a substitute claimant for her late husband's claims that remained pending at the time of his death for purposes of seeing the claims to completion.  A September 2016 letter from the RO indicated that the request for substitution was granted.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted entitlement to service connection for metal fragments in the chest and right ear hearing loss.  Service connection for left ear hearing loss and PTSD were denied.  The Veteran had filed a notice of disagreement in August 2013 and his appeal was pending at the time of his death in February 2016.

Because the Veteran's death occurred after October 10, 2008, 38 U.S.C. § 5121A and implementing regulation 38 C.F.R. § 3.1010 are applicable, and the appellant's claim is not one for accrued benefits, but remains the Veteran's original claim, into which she is substituted in his stead.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).  Not only was her filing of a claim for death benefits on a VA Form 21-534, Application for Death Pension & Accrued Benefits by Surviving Spouse or Child, considered a request for substitution, the appellant also filed a formal request for substitution following her husband's death.  The issue has been recharacterized to reflect the correct procedural posture.

While the Veteran in his lifetime was represented by the Disabled American Veterans in the original claim, that representation terminated at the Veteran's death.  Though the Veteran's widow now stands in his place as the appellant, she has not obtained separate representation.  As the appellant is therefore unrepresented in this case, VA has a duty to construe her claims liberally. See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  Here, the Board finds that TDIU is not inferred by the record, and as such will not be discussed.  SMC aid and attendance was granted to the Veteran effective from June 29, 2010, the date of his original claim, until his death in February 2016, and therefore it need not be discussed further.  38 U.S.C. §§ 1114 (l), 38 C.F.R. 
§ 3.350 (b).  


FINDINGS OF FACT

1.  Left ear hearing loss was not manifest during active service, a current hearing loss for VA purposes is not shown, and left ear hearing loss is not shown to be causally or etiologically related to an in-service event, injury, or disease. 

2.  PTSD was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

3.  Throughout the period on appeal, the Veteran's right ear hearing impairment has been no worse than a Level II impairment on the right, with a Level I impairment for the non-service connected left ear.

4.  Throughout the period on appeal, the Veteran's metallic fragments in the chest, with injury to Muscle Group XIX, resulted in no more than moderate disability from abdominal wall or chest muscle damage.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for PTSD have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  Throughout the period on appeal, the criteria for a compensable evaluation for right ear hearing loss have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2017).

4.  Throughout the period on appeal, the criteria for a rating in excess of 10 percent for metallic fragments in chest, with injury to Muscle Group XIX, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Code 5319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Because the appellant in this case is standing as a substitute in the late Veteran's stead, VA has certain obligations to provide notice and assistance to substituted appellants. 38 C.F.R. § 3.1010(f). See also 38 U.S.C. §§ 5102, 5103; 38 C.F.R. § 3.159.  

The Veteran in his lifetime or the appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

	(CONTINUED ON NEXT PAGE)


II. Service Connection for a Hearing Loss Disability

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system such as sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for hearing loss can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence'' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the absence of proof of a current disability, there is no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

B. Evidence and Analysis -Left Ear Hearing Loss

The Veteran contends that exposure to loud noise during active service caused his left ear hearing loss disability.  Specifically, in his 2010 statement with his original claim, the Veteran asserted he served as an aviation ordnance mechanic in the United States Navy, serving aboard aircraft carriers, and that his hearing loss has worsened over the years since active service.  For this reason, he asserts that he is entitled to service connection for left ear hearing loss.  The Veteran is already service connected for right ear hearing loss with a noncompensable evaluation.

Although the Veteran has a current diagnosis of right ear hearing loss, and an in-service injury in the form of acoustic trauma, the preponderance of the evidence weighs against a finding that service connection for the Veteran's left ear hearing is warranted and the claim is denied.

The Veteran's hearing examinations in service were within normal limits, and no hearing problems were described in the Veteran's service treatment records.  In March 2010, the Veteran received a VA Agent Orange registry examination, and denied any problems with his hearing during this examination, though the Board is cognizant in hindsight of the Veteran's diagnosed dementia and Alzheimer's disease affecting his recall.

The Veteran received a private audiology examination in June 2011.  The audiologist diagnosed mild-to-severe high frequency sensorineural hearing loss for the service-connected right ear and essentially normal hearing for the left ear.  This private examiner described word recognition testing that showed excellent discrimination, bilaterally, though she did not use the Maryland CNC test used in VA examinations.  The examiner noted a history of noise exposure in the Navy.  The puretone thresholds were measured for the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and were 25, 20, 35, 75, and 60 for the service-connected right ear, and 20, 25, 15, and 25 for the test frequencies of 500, 1000, 2000 and 4000 Hertz for the left ear.

The Veteran received a VA examination for his hearing loss claim in February 2012.  Here, the VA audiologist reported she was unable to test the Veteran because of his advanced Alzheimer's disease and he could not respond to the pure tone testing.  The audiologist did report speech reception threshold results (SRT) for the right ear at 55 decibels and the left ear at 35 decibels.  The audiologist was unable to test for speech discrimination using the Maryland CNC test, again because the Veteran's advanced Alzheimer's disease made the test impossible to conduct.  This examiner noted the symmetry of the SRT test she conducted was analogous in general result to the June 2011 private testing, and stated the degree of noise exposure the Veteran would have sustained working would have contributed to current hearing loss.  This examiner opined that the claimed condition was as likely as not (50 percent or greater probability) incurred in or caused by the claimed, in-service injury, event, or illness.

To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between his claimed hearing loss and his service, this provides no basis for allowing the claim.  The Veteran is a lay person and is not medically trained and competent to assert an opinion regarding the nexus of his in-service exposure and current hearing loss first evaluated over 36 years after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  See also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a long period of time post-service without symptoms may be used to infer a lack of nexus). 

The Board finds that although hearing loss did not exist in service, that acoustic trauma or military noise exposure did occur in service.  However, the Board finds against entitlement to service connection for left ear hearing loss.  In the absence of proof of a current disability, there is no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may not be established for disability due to impaired hearing unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  There has been no valid VA examination that establishes the degree of hearing loss necessary to establish service connection, or any audiometric findings in the service treatment records or private post-service treatment records that meet the above requirements for left ear hearing loss. 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for left ear hearing loss is denied.

III. Service Connection for PTSD

A. Additional Legal Criteria for Service Connection for PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV or DSM-5, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

During the pendency of the claim all references to the DSM-IV have been updated to refer to the DSM-5, which utilizes altered criteria for diagnosing PTSD. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). However, this change does not apply to appeals that were pending before the Board (i.e. certified for appeal) prior to August 4, 2014, even if such claims are subsequently remanded. Id. As such, the criteria for diagnosing PTSD contained in the DSM-IV are still applicable in this case, and any diagnoses made based on those criteria are still probative of the issue at hand. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD may be determined based on the criteria in the DSM-IV.

B. Evidence and Analysis for Service Connection for PTSD

The first element of service connection for PTSD is medical evidence establishing a diagnosis of PTSD under 38 C.F.R. § 4.125(a).  The Veteran has received one VA examination specific to PTSD, in May 2011.  In that examination, the examiner found none of the criteria as delineated under DSM-IV.

Diagnoses of PTSD by health care professionals are presumed to be in accordance with applicable governing medical criteria. See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997).  The Veteran has reported symptoms of flashbacks and occasional nightmares.  

The Veteran did not seek treatment for any type of nervous condition or depression during service, and was deemed sound upon entry to and exit from service. In a lay statement accompanying his original June 2010 claim, he stated that he had vivid dreams about Vietnam, with no further elaboration.

The Veteran received a VA PTSD examination in May 2011.  The examiner, a VA psychologist, first noted he considered the Veteran an unreliable informant because his dementia and Alzheimer's disease meant he couldn't recall dates, his medications, number of siblings, and that he presented in a very child-like manner.  This examiner noted the Veteran had recently been diagnosed by another physician with multi-domain cognitive impairment, with severe memory impairment.  The Veteran was unable to recall his symptoms or when they started, other than having nightmares about Vietnam.  The examiner considered his symptoms mild and noted that they do not affect his daily functioning or his ability to sleep at night.  The Veteran was unable to recall his military occupation or his rank, but stated he served in a war zone in Vietnam.  The Veteran worked after service as a machinist and later doing computer operations for his local district, until he was asked to leave work due to issues later attributed to his progressing dementia.  The Veteran reported a traumatic event of witnessing Vietnamese soldiers cut off people's heads, but the examiner noted there was no evidence the Veteran ever set foot on land in Vietnam, and that his service was aboard the USS Ranger aircraft carrier in the blue waters off of Vietnam supporting combat operations from the ship.

The VA examiner noted the Veteran's orientation abnormal to place, time, and purpose, and that he could not name the day of the week or the purpose of his examination.  Affect and mood were normal, but abnormal speech occurred persistently.  The examiner considered his speech patterns to consist of irrelevant statements and was off-tangent in his responses.  The examiner noted the Veteran misinterpreted questions, thought he had fought in the Gulf War though he had separated from service in 1973, and could not accurately state the number of his own children or the names of close relatives.  This VA psychologist diagnosed only the Veteran's cognitive disorder, as due to his dementia and Alzheimer's disease, and no other psychiatric disorder.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, while the Veteran has reported the symptom of nightmares in his claim for PTSD, there is no evidence that the Veteran has ever been diagnosed by any health care provider with any psychiatric disorder, to include PTSD.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, the inconsistency of the Veteran's reporting reduces his credibility, and the Board finds the Veteran's statements as to the diagnosis of his mental disorder to be of no probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the absence of proof of a current diagnosis of PTSD or any other mental disorder, there is no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As such, the Board finds that entitlement to service connection for PTSD is not warranted.

In light of the absence of any competent evidence of PTSD or any other psychiatric disability during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)


IV. Increased Schedular Rating for Right Ear Hearing Loss

A. Legal Criteria for Increased Rating for Hearing Loss

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In the event of unilateral hearing loss, as is the case here, the Veteran's non-service connected hearing loss does not meet the hearing loss definition under 38 C.F.R. § 3.385, and thus the non-service connected ear is assigned a Roman numeral designation of "I" for evaluating the service-connected ear.  38 C.F.R. §§ 3.383(a), 3.385.

B. Evidence and Analysis - IR Right Ear Hearing Loss

In this case, the Veteran received a private audiology examination in June 2011.  The audiologist diagnosed mild-to-severe high frequency sensorineural hearing loss for the right ear and essentially normal hearing for the left ear.  This private examiner described word recognition testing that showed excellent discrimination, bilaterally, though she did not use the Maryland CNC test used in VA examinations.  The examiner noted a history of noise exposure in the Navy.  

The results of the June 2011 private audiological examination, as measured by a puretone audiometry test, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
75
60
LEFT
20
25
15

25

Based on these results, the average puretone threshold was 48 decibels for the service-connected right ear. See 38 C.F.R. § 4.85(d).  Applying these values to Table VII, the result is a Level II Roman numeral designation for the right ear and a Level I for the non-service-connected left ear, as discussed above.   

In this case, the audiological testing of record reflects that the Veteran has a Level II hearing impairment in the right ear and a Level I hearing impairment in the left ear. When the Level II and I designations are mechanically applied to Table VII, the result is a 0 percent, or noncompensable, rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 345.  None of the results reported in the audiological evaluations meet the requirements for evaluation based on an exceptional pattern of impairment. 38 C.F.R. § 4.86(a)-(b).

The Veteran received a VA examination for his hearing loss claim in February 2012.  Here, the VA audiologist reported she was unable to test the Veteran because of his advanced Alzheimer's disease and he could not respond to the pure tone testing.  The audiologist did report speech reception threshold results (SRT) for the right ear at 55 decibels and the left ear at 35 decibels.  The audiologist was unable to test for speech discrimination using the Maryland CNC test, again because the Veteran's advanced Alzheimer's disease made the test impossible to conduct.  Thus, there is no valid VA audiological examination for rating purposes for this Veteran.

The Board has considered the Veteran's and his spouse's lay statements, in which he contends difficulty hearing generally, and difficulty understanding speech during conversations. Further, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the one private audiological examination, which indicates that the Veteran's hearing loss is at his assigned noncompensable rating for the period on appeal. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for a compensable rating in for right ear hearing loss for this period is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned noncompensable rating for the period on appeal for the Veteran's right ear hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

V. Increased Schedular Rating for Metallic Fragments in Chest

A. Additional Legal Criteria for Increased Rating for Metallic Fragments

The severity of muscle disability is determined by the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

For Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56. 

Muscle disability is considered to be slight if it was caused by a simple wound without debridement or infection.  The history of a slight muscle disability should include service department records of a superficial wound with brief treatment and return to duty, and healing with good functional results.  There should be no cardinal signs or symptoms of muscle disability.  Objective findings should include a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56. 

Muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  Id.  

Muscle disability is considered to be moderately severe if it results from a through-and-through or deep-penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id.  

Muscle disability is considered to be severe if it results from a through-and-through or deep-penetrating wound, due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History includes hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Veteran's service-connected metallic fragments in the chest with injury to muscle group XIX is rated under the criteria for evaluating wounds to muscle group XIX, whose function is support and compression of the abdominal wall and lower thorax; flexion and lateral motions of the spine; and synergists in strong downward motion of the arm.  Included in this muscle group are the muscles of the abdominal wall, which include the rectus abdominis, external oblique, internal oblique, transversalis and quadratus lumborum. 

A noncompensable evaluation contemplates disability that is slight.  A 10 percent evaluation is warranted for a muscle disability that is moderate, a 30 percent evaluation is warranted for a muscle disability that is moderately severe, while a 50 percent evaluation is in order for a muscle disability that is severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5319.

B. Evidence and Analysis for Increased Rating for Metallic Fragments

The Veteran's metallic fragments in the chest, originally claimed as shrapnel in the chest, is rated as 10 percent disabling since the original date of claim, June 29, 2010.  The criteria for a higher evaluation under Diagnostic Code 5319 or any other pertinent Diagnostic Code are not met during this period.

The Veteran's service treatment records show an entry from April 1973 indicating the Veteran had foreign bodies present in his chest from a drill.  No further treatment was noted, and the Veteran's separation examination is silent for any problems.  The Veteran had no complaints or issues with these metallic fragments until they were detected in a chest x-ray as part of the Veteran's VA Agent Orange registry examination of March 2010, when they were described as "small metallic density anterior left mid-thorax."  No acute disease was noted.  In the Veteran's lay statement accompanying his claim from June 2010, he stated that he was instructed it would be best to leave the fragments in his chest.  

In July 2014, the Veteran's private physician wrote a statement that imaging of the Veteran's chest revealed a small metallic density projected into the soft tissue of the anterior left chest.  This physician stated that he was not able to determine if the mental fragments had any bearing on the Veteran's current health, and opined that the fragments caused no functional loss.

The above manifestations are contemplated under the currently assigned 10 percent rating for moderate disability of the abdominal region (Muscle Group XIX).  38 C.F.R. §§ 4.56, 4.73.

The evidence for this period does not show deep penetrating wounds by a small high velocity missile or a larger low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, with intermuscular scarring.  There are service treatment records recording the injury, but also that the Veteran was returned to duty with no follow-on care necessary.  There was no evidence of any complaints or medical care for these metallic fragments in the chest until they were discovered by chest x-ray during the March 2010 VA examination for the Agent Orange registry.  A private doctor's opinion from July 2014 that the metallic fragments caused no functional loss is present in the record.  There is no other medical evidence of scars, impairment of muscle tone or loss of power, or lowered threshold of fatigue.

A higher evaluation requires a determination of moderately severe disability, which is shown if it results from a through-and-through or deep-penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  None of these factors are present in the Veteran's medical evidence relating to his claimed metallic fragments in his chest.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319.

The Board has considered not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable Diagnostic Codes in the series 5319-5323 involving the various muscle groups.  All potentially applicable diagnostic codes have been considered, and there is no basis to assign an alternative evaluation for the Veteran's metallic fragments in the chest disability other than that discussed above. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Accordingly, the Board finds that an increased rating in excess of 10 percent for metallic fragments in the chest is not warranted. See 38 C.F.R. § 4.73, Diagnostic Codes 5319; see also 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Neither the Veteran nor his appellant after the Veteran's death has raised any other issues concerning the claimed disabilities, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.

Entitlement to an increased rating for metallic fragments in the chest in excess of 10 percent is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


